Per Curiam:
*620Rickey Baskerville appeals a motion court's denial of his Rule 29.15 claim of ineffective assistance of appellate counsel, after the Missouri Supreme Court affirmed his convictions and sentences for three counts of capital murder. He contends the court clearly erred, because deficient appellate counsel prejudiced his appeal by failing to address two errors, after trial counsel preserved the alleged errors for appeal: 1) a prosecutor's misstatement of law during closing argument, and 2) the unlawful conditions of Baskerville's pre-trial detention. Rule 84.16(b).